193 N.J. Super. 328 (1984)
473 A.2d 996
MILLER AUTO LEASING COMPANY, PLAINTIFF-RESPONDENT,
v.
MARTIN S. WEINSTEIN, INDIVIDUALLY AND TRADING AS LINCOLN HARDWARE & SUPPLY, JOINTLY, SEVERALLY OR IN THE ALTERNATIVE, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 2, 1984.
Decided April 17, 1984.
Before Judges BISCHOFF, PETRELLA and BRODY.
*329 Robert E. Bennett, argued the cause for appellant (Mark R. Silber, attorney; Robert E. Bennett on the brief).
John A. Sweeney argued the cause for respondent (Dietz, Allen & Sweeney, attorneys; John A. Sweeney on the brief).
PER CURIAM.
We affirm the judgment substantially for the reasons stated in the opinion of Judge Wells, reported at 189 N.J. Super. 543 (Law Div. 1983).